Citation Nr: 0123054	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  98-09 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from October 1966 to August 
1968.

This appeal arises from the April 1998 rating decision from 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida Regional Office (RO) that denied the veteran's claim 
for service connection for psychosis.  

By decision of the Board in March 2000, service connection 
for schizophrenia with a depressive component was denied.  
This decision was appealed to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In 
a January 2001 Order, the Court granted an unopposed Motion 
for Remand, vacating the March 2000 Board decision and 
remanding the matter for additional proceedings in light with 
a change in the law after the prior Board decision.


FINDINGS OF FACT
 
1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of new and material 
evidence has been obtained by the RO.

2.  By rating decision dated in March 1981, the RO denied 
service connection for a nervous condition.  The notice 
letter regarding that decision was sent in that same month. 

3.  The veteran did not file a timely disagreement to that 
determination, and it became final.

4.  The additional evidence submitted in connection with the 
application to reopen the claim has not been considered 
previously and is so significant that it must be considered 
with all the evidence of record to fairly decide the claim 
for service connection for a psychiatric disability.


CONCLUSIONS OF LAW

1.  The March 1981 decision of the regional office that 
denied service connection for a nervous condition is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302 
(2000).

2.  Evidence received since the March 1981 RO decision is new 
and material, and, thus, the claim for service connection for 
a psychiatric disability is reopened.  38 U.S.C.A. §§ 5103A, 
5108 (West 1991 and Supp. 2001); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the issue of whether new and material evidence has been 
submitted.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  In this regard 
treatment records have been obtained, there has been notice 
as to information needed, and there has been a rating 
decision and a statement of the case sent to the veteran.  
There is no indication that there is additional information 
on file that would lead to a different outcome in this claim.  
All pertinent notice has been provided in the documents sent 
to the veteran.

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (2000).  

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

Current caselaw provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

It is noted that the veteran has not been provided the laws 
and regulations regarding new and material claims.  In the 
June 1998 Statement of the Case regarding the current appeal, 
the RO noted that service connection for psychosis had been 
denied in March 1981 due to the only evidence being the 
service medical records, and currently there was evidence of 
a psychosis; service connection was currently denied due to 
there being no showing that any current psychosis was related 
to the veteran's service.  Therefore, it appears that the RO 
did consider the veteran's claim as a claim to reopen and 
reopened it.  The Board agrees with this analysis and as 
such, due to the decision in this case to reopen, find there 
is no prejudice to the veteran for any failure to provide the 
laws and regulations regarding new and material claims.  

In brief, the evidence in this case shows that in service on 
a service enlistment examination in August 1966, there was no 
history of depression or excessive worry or nervous trouble 
of any sort and the veteran's psyche was clinically evaluated 
as normal.  In February 1967, the veteran reported that he 
was very nervous.  In September 1967, the veteran was seen 
with complaints of nervousness and suicidal tendencies.  A 
psychological evaluation from September 1967 included an 
impression of schizoid personality, moderate, chronic, with 
chronic intermittent depression (depressive character).  His 
profile was S-1.  In October 1967, the veteran was seen after 
he stuck his fist through a window of his car.  The diagnoses 
included paranoid personality.  The current symptoms were 
abnormal suspiciousness and hostility.  The duration of the 
present illness was life long.  The veteran was recommended 
for separation. On separation examination in August 1968, the 
veteran reported depression, excessive worry, and nervous 
trouble.  On examination, the veteran had paranoid 
personality.  There were no disqualifying mental defects.  

In February 1981, the veteran filed a claim for service 
connection for a mental condition.  He indicated that he had 
not had any treatment since service.  By rating action of 
March 1981, service connection for nervous condition was 
denied.  The RO determined that there was no current medical 
evidence of a psychiatric condition. 

Evidence received subsequent to the March 1981 rating action 
includes VA treatment records dating from February 1987 to 
April 1997 that include treatment for disabilities not at 
issue in the current appeal and, of relevance, treatment 
records that show the veteran was hospitalized from October 
1996 to April 1997 for schizophrenia, chronic, paranoid type 
with depressive features and schizoid personality.  The 
veteran reported that he was treated in service at a 
psychiatric unit for two weeks and was called "paranoid".  
He reported that he demanded an honorable discharge rather 
than a medical discharge.  The veteran reported that he had 
been under the care of a psychiatrist in 1993.  He had not 
sought professional help since he was discharged in 1968 due 
to his concern with how people would treat him and that it 
would interfere with his capacity to obtain work.  The 
veteran additionally had been hospitalized at the VA from May 
1996 to June 1996 with a diagnosis of schizophrenia, chronic, 
paranoid type.  

The evidence submitted since the March 1981 rating action is 
sufficient to reopen the veteran's claim for service 
connection for a psychiatric disability as there is some 
evidence of a current psychiatric disability as evidenced by 
the VA hospital records from October 1996 to April 1997.  The 
evidence is new in that it has not been considered previously 
and it is not cumulative of evidence already of record.  It 
is also material as it bears directly and substantially upon 
the matter under consideration and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Hence, the claim for service connection for a 
psychiatric disability is reopened by new and material 
evidence.

Having found that the evidence is new and material and must 
be considered in conjunction with all the evidence of record, 
the VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  This includes obtaining 
relevant private and VA medical records and providing the 
veteran with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  See 
38 U.S.C.A. § 5103A (West Supp. 2001) for the specific 
requirements for developing claims.  There have also been 
final regulations promulgated to implement the new law.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  They are 
for consideration now that the claim has been reopened.


ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim for service connection for a 
psychiatric disability, the appeal is granted.


REMAND

The RO's attention is directed to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475,114 Stat. 2096, 
(the Act) which was signed by the President on November 9, 
2000.  The Act made several changes to Chapter 51 of Title 
38, United States Code.  Perhaps most significantly, it added 
a new section 5103A, (38 U.S.C.A. § 5103A (West Supp. 2001)) 
which defines VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim and eliminated 
from section 5107(a) the necessity of submitting a well-
grounded claim to trigger the duty to assist.  Id. §§ 3(a), 
4, at 2097-98.  The applicability of the new regulations is 
also for consideration.  

With regard to the duty to assist, VA must obtain relevant 
private and VA medical records and provide the veteran with 
VA examinations, where such examinations may substantiate 
entitlement to the benefit sought.  On Remand, the RO must 
assure that the provisions of this new Act and the new 
regulations are complied with to the extent they apply to the 
instant issue.

In this case, the veteran has a current diagnosis of 
schizophrenia, chronic, paranoid type with depressive 
features and schizoid personality.  A medical opinion is 
needed as to whether a current psychiatric disability is 
related to the veteran's service, including the 
symptomatology for which the veteran was treated in service.  
Therefore, an examination should be provided that fully 
evaluates the veteran's current disability for which he is 
requesting service connection and takes into account the 
veteran's service medical records.

Prior to this, any additional treatment records regarding a 
psychiatric disability should be obtained that are not 
already of record, including from a psychiatrist from 1993 
and Miami, Florida VA hospital records from May 1996 to June 
1996.  Further, it is noted that the VA treatment records 
currently of record for the veteran's hospitalization from 
October 1996 to April 1997 are only one sided copies, and for 
some records it appears that there is a reverse page that 
should accompany the notation.  Therefore, the full copies of 
the treatment records from this VA hospitalization should be 
obtained. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. § 5103A (West Supp. 2001) and 
the new regulations are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures are fully complied 
with and satisfied.  

2.  The RO should request from the 
veteran the names and addresses of all 
medical care providers who have treated 
him for any psychiatric disability since 
service.  After securing the necessary 
releases, the RO should obtain these 
records and permanently associate them 
with the claims file.  This should 
include any additional treatment records 
not already of record from a provider 
from 1993 and the Miami, Florida VA 
Medical Center, specifically from a 
hospitalization from May 1996 to June 
1996 and reverse pages from the treatment 
records already of record from the 
October 1996 to April 1997 
hospitalization.  To the extent there is 
an attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results.  38 C.F.R. § 3.159.

3.  Following the development above and 
whether or not records are obtained, the 
veteran should be afforded an appropriate 
VA examination regarding the claim for 
service connection for a psychiatric 
disability.  The claims folder should be 
made available to the examiner for review 
prior to the examination.  The 
examination must encompass a detailed 
review of the veteran's service medical 
records, relevant history and current 
complaints, as well as a comprehensive 
clinical evaluation and any diagnostic 
testing deemed necessary by the examiner 
to determine the date of onset of the 
disability for which the veteran seeks 
service connection.

The examiner should describe all current 
psychiatric disability and opine whether 
it is at least as likely as not that a 
current psychiatric disability had its 
onset during the veteran's service or is 
otherwise related to service.  The 
underlined standard of proof should be 
utilized in formulating a response.  The 
examiner should additionally indicate 
whether the veteran's treatment in 
service for schizoid personality and 
paranoid personality represented 
symptomatology that demonstrated the 
onset of any current psychiatric 
disability. 

The physician should review the record 
and note whether he or she agrees or 
disagrees with any opinion of record and 
the reasons therefore.  The reasons and 
bases for any conclusion reached should 
be discussed.  All opinions expressed 
should be supported by reference to 
pertinent evidence.

4.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claim.  If any action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 



